April 9, 1998



No. 4--97--0526

_________________________________________________________________



IN THE



APPELLATE COURT OF ILLINOIS



THIRD DISTRICT



A.D., 1998



ROBERT PRESTON,				)	Appeal from the Circuit Court

)	for the 10th Judicial Circuit

Plaintiff-Appellee,			)	Stark County, Illinois

)

v.						)	No. 96--MR--4

)

BELL TRUCKING,					)	Honorable

)	Bruce W. Black

Defendant-Appellant.		)	Judge, Presiding

_________________________________________________________________



JUSTICE BRESLIN delivered the opinion of the court:

_________________________________________________________________



In law, as in life, a few simple rules make everything run more smoothly.  Two of those rules would have made a world of difference in the instant case:  Read the instructions.  Play by the rules.  The defendant, Bell Trucking, failed to follow either of these rules.  It failed to file an appearance with the Illi­nois Industrial Commission (Commission) before taking any action in a worker's compensation case.  And it definitely did not follow the stat­ute's mandate.  As a result, we affirm the judg­ment of the circuit court in favor of the plaintiff­, Robert Preston.

The facts in this matter are convoluted.  To simplify them, we will note the important events according to date.

10/04/88	Plaintiff was injured at work.

09/19/90	Plaintiff filed an Application for 

Adjustment of Claim with the Commis­sion.  He

was rep­resented by two attorneys with differ-

­ent office ad­dress­es.  The Commis­sion mis-

­takenly entered one of plaintiff's attor­neys

into its master file as defendant's attor­ney.

10/20/90	Defendant's attorney notified plaintiff's 	

attorneys that he would be representing 	

defendant.

05/15/91	Plaintiff's attorney reminded defendant's 	

attorney to file an appearance with the

Commis­sion.

05/23/94	Plaintiff's attorney reminded defendant's 	

attorney a second time to file an appearance 				with the Commission.

01/04/96	Arbitration hearing held.

01/29/96	Arbitrator's award filed with the Commis­sion.

Notice sent to both of plaintiff's attor­				neys.  No notice sent to defendant.

02/05/96	Plaintiff's attorney received the decision of

the arbitrator.

03/11/96	Plaintiff's attorney demand­ed pay­ment from 	

defendant.

03/18/96	Defendant received a copy of arbitrator's 	

decision.

04/15/96	Petition for review mailed by defen­dant.

04/19/96	Petition for review received by Commis­sion.

05/30/96	Defendant filed appear­ance with the Commis­				sion.

08/08/96	Plaintiff moved to dismiss defendant's 		

petition for review, claiming that the peti-

­tion was untime­ly and that the Commission had 				lost jurisdic­tion.

10/04/96	Plaintiff filed complaint for enforcement of

the arbitration award in the circuit court.

10/15/96	Plaintiff moved to stay proceed­ings before

the Commission.

10/24/96	Commission ruled that the defendant's peti­				tion for review was timely but stayed fur­ther 				proceedings pending the outcome of the 		

circuit court action.

11/08/96	Defendant filed a motion to dismiss 		

plaintiff's circuit court action and a

petition for sanc­tions pursuant to Supreme

Court Rule 137.  155 Ill. 2d R. 137.

12/13/96	Defendant withdrew its motion to dismiss and

petition for sanc­tions and tendered to plain-

­tiff the amount of the arbitrator's award and

inter­est.  Defendant admitted that the fees

and costs claimed by plaintiff's attor-

­neys were reason­able but denied liabili­ty for

those charges.

12/16/96	Circuit court imposed sanctions upon defen-

­dant for costs and fees both on arbi­tration

and in the circuit court.

ANALYSIS

The complex pattern of facts leading to this appeal portends an equally complex solution.  Fortunately, the answer is simple.

Section 19(i) of the Workers' Compensation Act provides that a party "upon taking any proceedings or steps 
whatsoever
" before the Commission 
shall
 file his name and address, or the name and address of an agent upon whom all notices shall be served. (Emphasis added.)  820 ILCS 305/19(i) (West 1996).  This section further provides that "[i]n the event such party has not filed his address, or the name and address of any agent as above provided, service of any notice may be had by filing such notice with the Commission."  820 ILCS 305/19(i) (West 1996).

When an arbitrator renders a decision and files that deci­sion with the Commission, the Commission must immedi­ately send copies of the decision to the parties.  The parties then have 30 days from the day they receive the arbitra­tor's decision to file a petition for review before the Commissi­on.  820 ILCS 305/19(b) (West 1996).  Once this 30 days has passed with neither party filing a petition for review, the decision of the arbitra­tor becomes the decision of the Commission and is final.  820 ILCS 305/19(b) (West 1996).

If the employer refuses to pay compensation pursuant to a final award of the Commission­, the employee may institute an action in circuit court to enforce the award.  820 ILCS 305/19(g) (West 1996).  In such case, the court 
shall
 order the employer to pay reasonable attorney fees and costs for both the arbitration proceeding and the circuit court proceeding.  (Emphasis added.)  820 ILCS 305/19(g) (West 1996).

In the case at bar, the defendant failed to file an appear­ance with the Commission in clear violation of section 19(i) of the Act.  By doing so, the defendant allowed the filing of docu­ments with the Commission to serve as its notice of those docu­ments.  Such documents would include memoran­dums of arbitrators' deci­sions.  Because the defendant did not provide the Commi­ssion­ with a name and address where notices could be sent, the filing of the arbitrator's deci­sion with the Commi­ssi­on­ was suffi­cient to notify the defendant of the deci­sion.  Thus, the defendant is held to have re­ceived notice of the arbitrator's decision on January 29, 1996.

Working forward from that date, we find that the defendant's peti­tion for review should have been filed on or before February 28, 1996.  It was not.  Thus, the decision of the arbitrator became the final decision of the Commission on that date.

Some 9½ months passed between the time the deci­sion of the Commission became final and the time the defendant ten­dered payment to the plaintiff.  During this time, the defen­dant filed an untimely petition for review, moved to dismiss the plaintiff's circuit court action, and even asked the circuit court to sanc­tion the plaintiff's attorneys for filing his complaint.  Still, the defendant contends that it did not "re­fuse" to pay the plaintiff's award.  While the defendant may never have express­ly stated, "We won't pay you," the fact that the defendant filed motion after motion seeking to be freed of its obliga­tion cer­tainly evinces a refusal to pay.  We find that the defendant refused to pay the award to the plaintiff­ as that word is used in section 19(g) of the Act.  See 
Kleiboecker v. Indus­tri­al Comm'n
, 236 Ill. App. 3d 1020, 602 N.E.2d 912 (1992) (employer made no effort to comply with the decision of the Commission for over one month).

Because the defendant refused to pay the award of the Commi­ssi­on for over nine months, the plaintiff was entitled to reason­able attorney fees and costs.  The defendant agreed that the fees and costs sought by the plaintiff were reasonable.  Thus, we hold that the trial court properly awarded reasonable fees and costs to the plaintiff.

The judg­ment of the circuit court of Stark County is af­firmed.

Affirmed.

McCUSKEY, P.J., and HOMER, J., concur.